

114 HRES 839 IH: Encouraging the people of the United States to observe “National Lobster Day”.
U.S. House of Representatives
2016-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 839IN THE HOUSE OF REPRESENTATIVESJuly 21, 2016Mr. Poliquin submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONEncouraging the people of the United States to observe National Lobster Day.
	
 Whereas the American lobster is recognized around the world as a prized and flavorful culinary delicacy, and should be so recognized on September 25, 2016, as National Lobster Day;
 Whereas lobster fishing has served as an economic engine and family tradition in the United States for centuries;
 Whereas thousands of families in the United States make their livelihoods from lobster fishing and processing;
 Whereas more than 120,000,000 pounds of lobster is caught each year in the waters of the United States, representing one of the most valuable catches in the United States;
 Whereas foreign markets for lobster from the United States are booming, with export values having more than doubled since 2009;
 Whereas historical lore notes that lobster likely joined turkey on the table at the very first Thanksgiving feast in 1621;
 Whereas responsible lobstering practices beginning in the 1600s have created one of the most sustainable fisheries in the world;
 Whereas Lobster Newburg was featured at the inaugural dinner celebration for President John F. Kennedy;
 Whereas lobster is an excellent source of lean protein and is low in saturated fat and high in vitamin B12;
 Whereas lobster has become a culinary icon, with the lobster roll featured at the 2015 World Food Expo in Milan, Italy;
 Whereas the White House proudly served lobster at the State Dinner with Chinese President Xi Jinping on National Lobster Day in 2015;
 Whereas, on September 24, 2015, steamed lobster was prepared for the visit by Pope Francis to New York;
 Whereas lobster is enjoyed at casual beach-side lobster boils and also revered as a delicacy at fine dining restaurants; and
 Whereas the peak of the lobstering season in the United States occurs in the late summer: Now, therefore, be it
		
	
 That the House of Representatives encourages the people of the United States to observe National Lobster Day with appropriate ceremonies and activities. 